United States Court of Appeals
                                                                                       Fifth Circuit
                                                                                     F I L E D
                    IN THE UNITED STATES COURT OF APPEALS
                                                                                    December 9, 2005
                                 FOR THE FIFTH CIRCUIT                           Charles R. Fulbruge III
                                                                                         Clerk


                                        No. 05-30391
                                      Summary Calendar



       DAVID J. VIATOR,

                                                            Plaintiff-Appellant,

                                             versus

       JO ANNE B. BARNHART, COMMISSIONER
       OF SOCIAL SECURITY,

                                                            Defendant-Appellee.


                     Appeal from the United States District Court for
                       the Western District of Louisiana, Lafayette
                               (USDC No. 6:04-CV-813)
            _________________________________________________________


Before REAVLEY, HIGGINBOTHAM, and CLEMENT, Circuit Judges.

PER CURIAM:*

       The judgment of the district court is affirmed for these reasons:

       1.      The Administrative Law Judge considered Mr. Viator’s continuing

               employment as some evidence of his ability to return to his past work, not


       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
            as present substantial gainful activity of itself to meet the first step in the

            evaluation process.

    2.      There is evidence to support the findings. No medical professional has said

            that Viator is disabled or cannot return to his prior work. His time walking

            is not critical for that employment, but the doctor’s opinion that he could

            stand for 30 minutes is not inconsistent with a finding that he could stand

            for up to six hours in an eight-hour day, allowing for rest between the

            periods of standing. There is evidence that Viator’s physical and mental

            problems are adequately controlled by medication.

    3.      The contention about improper use of the vocational expert is unavailing,

            because the record supported the findings and the expert only corroborated

            that.

AFFIRMED.




                                             2